     Case 4:20-cv-00982-O Document 1-2 Filed 08/31/20          Page 1 of 26 PageID 7




                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

JEFF MCDONALD,                                  §
                                                §
        Plaintiff                               §
v.                                              §
                                                §        Civil Action No.___________
TARRANT COUNTY COLLEGE                          §
DISTRICT,                                       §
                                                §
        Defendant.                              §

                                           EXHIBIT “B”

                             INDEX OF STATE COURT FILINGS


        B-1:    Court Docket

        B-2:    Plaintiff’s Original Petition

        B-3:    Citation Issued

        B-4:    Original Answer




 EXHIBIT B                                                                             1
Case 4:20-cv-00982-O Document 1-2 Filed 08/31/20   Page 2 of 26 PageID 8




                     Exhibit “B-1”
8/31/2020                                                            Tarrant County - Civil
                Case 4:20-cv-00982-O Document 1-2 Filed 08/31/20                              Page 3 of 26 PageID 9




                                  Civil Case and Transaction Information                                     08/31/2020 1:29 PM




    Court :       348         Case :       318817        Search     New Search          Show Service Documents ONLY


   Cause Number : 348-318817-20                                                            Date Filed : 08-20-2020
                              JEFF MCDONALD                                  TARRANT COUNTY COLLEGE
                                                                      | VS |
                                                                             DISTRICT
   Cause of Action : OTHER CIVIL, OTHER
   Case Status : PENDING
   File Mark Description                                                                        Assessed Fee Credit/Paid Fee
     08-20-2020       PLTF'S ORIG PET                                                                       $289.00
                                                                                               N

     08-20-2020       COURT COST (PAID) trans #1                                                                         $289.00
                                                                                               Y

     08-20-2020       CIT-ISSUED ON TARRANT COUNTY                                                             $8.00
                      COLLEGE DISTRICT-On 08/26/2020                                          N Svc

     08-20-2020       COURT COST (PAID) trans #3                                                                            $8.00
                                                                                               Y

     08-20-2020       JURY FEE                                                                               $40.00
                                                                                               N

     08-20-2020       COURT COST (PAID) trans #5                                                                          $40.00
                                                                                               Y

     08-31-2020       [ORIG ANS] TARRANT COUNTY                                                                             $0.00
                      DISTRICTS ORIG ANS




https://dcsa.tarrantcounty.com/Civil/NameSearch#/CaseAndTransInfo                                                                   1/2
8/31/2020                                                           Tarrant County - Civil
               Case 4:20-cv-00982-O Document 1-2 Filed 08/31/20                              Page 4 of 26 PageID 10




https://dcsa.tarrantcounty.com/Civil/NameSearch#/CaseAndTransInfo                                                     2/2
Case 4:20-cv-00982-O Document 1-2 Filed 08/31/20   Page 5 of 26 PageID 11




                      Exhibit “B-2”
     Case 4:20-cv-00982-O Document 1-2 Filed 08/31/20              Page 6 of 26 PageID 12
                                                                                                      FILED
                                                                                         TARRANT COUNTY
                                                  348-318817-20                          8/20/2020 11:43 AM
                                                                                        THOMAS A. WILDER
                                   CAUSE NO. ______________                                DISTRICT CLERK

JEFF MCDONALD,                                §              IN THE DISTRICT COURT
                                              §
        Plaintiff,                            §
                                              §
v.                                            §
                                              §              ______ JUDICIAL DISTRICT
TARRANT COUNTY COLLEGE                        §
DISTRICT,                                     §
                                              §
        Defendant.                            §              TARRANT COUNTY, TEXAS


                                PLAINTIFF’S ORIGINAL PETITION

        NOW COMES Jeff McDonald, Plaintiff in the above-styled and numbered cause

(“Plaintiff”), and files this, his Original Petition against and complaining of Tarrant County

College District, Defendant in the above-styled and numbered cause (“Defendant” or the

“College”), and in support thereof would respectfully show the Court the following:

                                             I.
                                  DISCOVERY CONTROL PLAN

        1.1     Plaintiff affirmatively pleads that discovery in this matter should be conducted in

accordance with discovery control plan, Level 3, pursuant to Rule 190.4 of the Texas Rules of

Civil Procedure.

                                              II.
                                         THE PARTIES

        2.1     Plaintiff is an individual currently residing in Tarrant County, Texas.          In

accordance with Section 30.014 of the Texas Civil Practice and Remedies Code, the last three

numbers of Plaintiff’s driver’s license are 911, and the last three numbers of Plaintiff’s social

security number are 780.




PLAINTIFF’S ORIGINAL PETITION                                                   PAGE 1 OF 14
   Case 4:20-cv-00982-O Document 1-2 Filed 08/31/20                 Page 7 of 26 PageID 13



        2.2     Defendant is a community college district organized and existing pursuant to the

laws of the State of Texas for the purpose of operating a system of community colleges in and

around Tarrant County, Texas.        Also, Defendant is a “state actor” within the meaning of

applicable law and the actions complained of herein comprise “state action.” The address of

Defendant’s administrative offices is 1500 Houston Street, Fort Worth, Tarrant County, Texas

76102. Defendant may be served with process by serving its Chancellor, Eugene Giovannini

Ed.D. (the “Chancellor”), at the foregoing address pursuant to the Texas Rules of Civil

Procedure.

                                           III.
                                 JURISDICTION AND VENUE

        3.1     This Court has subject matter jurisdiction over this action because the amount in

controversy is within the jurisdictional limits of this Court.

        3.2     This Court has jurisdiction over Defendant because it conducts business in the

State of Texas, it purposefully availed itself of the privileges and benefits of the State of Texas,

and/or this suit, in part, concerns acts and/or omissions of Defendant and/or contractual

relationships entered into and/or performable by Defendant in the State of Texas.

        3.3     Venue is mandatory in Tarrant County, Texas under Section 15.0151 of the Texas

Civil Practice and Remedies Code because Defendant is a political subdivision, as that term is

defined, located in Tarrant County, Texas. Additionally, venue is proper in Tarrant County,

Texas under Section 15.002(a)(1) of the Texas Civil Practices and Remedies Code because all or

a substantial part of the events or omissions giving rise to the claim occurred within Tarrant

County, Texas, as well as Section 15.002(a)(3) of the Texas Civil Practices and Remedies Code

because Defendant’s principal office is located in Tarrant County, Texas.

        3.4     Pursuant to TEX. R. CIV. P. 47, Plaintiff seeks monetary relief between $200,000



PLAINTIFF’S ORIGINAL PETITION                                                    PAGE 2 OF 14
   Case 4:20-cv-00982-O Document 1-2 Filed 08/31/20               Page 8 of 26 PageID 14



and $1 million, and equitable relief.

                                           IV.
                                  FACTUAL BACKGROUND

        4.1     Mr. McDonald was previously a student of the College and was welcomed back

as an instructor in the Emergency Medical Services Program (“EMS Program”). Mr. McDonald

started out as a clinical instructor in 1980 and was then appointed as a full time member of the

faculty in the fall of 1986. In 1991, Mr. McDonald was appointed as the Interim Director of the

EMS Program, which added administrative duties to his teaching duties. He was later officially

made Program Director of EMS, and he held such role of Program Director through about

September 2019. He was promoted to the position of associate professor in 2011.

        4.2     Under this leadership, the EMS Program flourished and gained state and national

attention as a highly regarded program for EMT and paramedic training. Additionally, Mr.

McDonald has been the recipient of numerous awards for his service to the EMS profession and

for his teaching, including recognition as a Teacher of the Year by the Texas House of

Representatives and the Northeast Campus Teacher of the Year in 2014. Because of his widely

recognized expertise in the field and excellence as an instructor and teacher, the College awarded

Mr. McDonald tenure in 2012.

        4.3     In or around March 2017, the College appointed Eli Mercer (“Mercer”) as the

Dean of Technology, Health, and Business Division for the Northeast Campus of the College. At

this time, Mercer became Mr. McDonald’s direct supervisor and reported to the Vice President

of Academic Affairs (“VPPA”), Linda Braddy.

        4.4     On or about July 11, 2019, Mercer put Mr. McDonald on a performance

improvement plan (“PIP”) that identified four (4) “areas of concern” relating to Mr. McDonald’s

performance in his role as the Program Director of EMS. First, the College alleged that Mr.



PLAINTIFF’S ORIGINAL PETITION                                                  PAGE 3 OF 14
   Case 4:20-cv-00982-O Document 1-2 Filed 08/31/20                 Page 9 of 26 PageID 15



McDonald allowed a direct report of his, Bridgette Hudson, to hold additional employment

outside of her role as a faculty member of the College without disclosing “this information to his

new supervisor in 2017.” Second, the College charged Mr. McDonald with failing to respond to

or complete directives from his superiors over the past two-and-a-half years. The College

specifically alleged that Mr. McDonald failed to respond to community concerns and requests, to

create a method to manage instructional equipment needs, to implement online delivery of the

EMS Program, and to make exceptions for local fire departments. The College cited TCC DH

(LOCAL) policy as grounds for this area of concern, which states than an offense exists where

an employee refuses “to carry out job duties or reasonable directives of the employee’s

supervisor.” Third, the College alleged the Mr. McDonald failed to meet deadlines. Lastly, the

College alleged Mr. McDonald was openly critical of the College and its leadership to other

faculty and staff and community partners.

        4.5     The PIP was to run from July 2019 through February 2020. In or about September

2019, Mr. McDonald was summarily removed as the Director for the EMS Program and was

reassigned as an advisory member of a presidential task force on the future state of the EMS

Program. He continued to teach, before and after this reassignment. However, despite no longer

being in the position of Program Director, the College required Mr. McDonald to continue on his

PIP, despite the fact that the areas of concern were directly related to his position as the Program

Director. None of the issues addressed by the college were in relation to his abilities or

performance as a faculty member within the EMS Program. Even still, Mr. McDonald continued

to meet with his supervisor in relation to the PIP and was even told by Mercer on or about

November 4, 2019 at one such meeting that there were no new issues and that Mr. McDonald

was improving.




PLAINTIFF’S ORIGINAL PETITION                                                    PAGE 4 OF 14
  Case 4:20-cv-00982-O Document 1-2 Filed 08/31/20                Page 10 of 26 PageID 16



        4.6     In or around November 2019, the College appointed Kirsten Cooper, Ed.D. (“Dr.

Cooper”) as Interim Vice President of Academic Affairs for the Northeast Campus after Dr.

Linda Braddy’s departure. Mr. McDonald and Dr. Cooper never had a formal meeting or any

substantive communication regarding Mr. McDonald’s PIP or job performance during the 2019-

2020 school year.

        4.7     On or about March 20, 2020, Mercer sent Mr. McDonald a letter signed by

Chancellor Giovannini, stating that Mr. McDonald’s contract would not be renewed.

        4.8     On or about March 24, 2020, Mr. McDonald, through his counsel, notified the

College of his demand for a full due process hearing related to the non-renewal of his contract

despite his tenured position. Additionally, Mr. McDonald requested a statement of the cause(s)

for the College’s decision not to renew his contract so that he could adequately prepare a defense

during the requested due process hearing. The College conceded that Mr. McDonald had timely

requested a due process hearing, but due to the ongoing COVID-19 pandemic and resulting

closure of the College’s campuses, a due process hearing was not immediately available.

        4.9     An in-person hearing before a tribunal of Mr. McDonald’s peers was finally held

on July 21, 2020 (the “Hearing”). Despite Mr. McDonald’s repeated request, the College never

presented him with a statement of the causes for the termination of his tenured employment prior

to the commencement of the Hearing.

        4.10    Dr. Kenya Ayers-Palmore (“Dr. Ayers”), Northeast Campus President,

represented the College in the Hearing, and Mr. McDonald represented himself, per the

College’s policy, with his counsel present. In her opening statement and closing arguments to the

panel, Dr. Ayers essentially argued that Mr. McDonald was terminated for failure to adequately

complete and comply with the PIP. However, as previously stated, the PIP related to Mr.




PLAINTIFF’S ORIGINAL PETITION                                                  PAGE 5 OF 14
  Case 4:20-cv-00982-O Document 1-2 Filed 08/31/20              Page 11 of 26 PageID 17



McDonald’s duties and performance as the EMS Program Director, and not as a faculty member.

By the completion of his PIP, Mr. McDonald no longer held his director position. The College

made no claims regarding Mr. McDonald’s competencies and performance as an instructor, and

in fact, Dr. Ayers conceded on several occasions throughout the hearing that Mr. McDonald was

an excellent educator and an expert in his field.

        4.11    During Dr. Ayers’s direct examination of Dr. Cooper, Dr. Cooper mentioned that

she had concerns about the number of adjunct faculty members within the EMS Program, the

amount of stipends being paid to those adjunct faculty members, and the scope of duties of those

adjunct faculty members. Dr. Cooper essentially accused Mr. McDonald of perpetrating a fraud

against the College by hiring adjunct faculty members during his service as the EMS Program

Director. Dr. Cooper’s testimony is the very first time that Mr. McDonald was ever given notice

that there were any concerns regarding his management of adjunct faculty members and whether

it complied with the College’s policies. To be clear, Dr. Cooper’s assertion that “hundreds of

thousands of dollars” were being paid to adjunct faculty members under Mr. McDonald’s

authority, is the first time Mr. McDonald ever received any sort of indication that such

accusations were being made against him.

        4.12    At the conclusion of the Hearing, the tribunal of Mr. McDonald’s peers

deliberated and came to a unanimous decision that the Chancellor should reconsider his decision

to non-renew Mr. McDonald’s contract and terminate his tenured employment with the College.

Mr. McDonald was notified of this decision the same evening and presented with the tribunal’s

written decision on July 23, 2020.

        4.13    It must also be noted that it is impossible for Mr. McDonald or his counsel to

provide this court with a transcript of any testimony given or arguments made during the




PLAINTIFF’S ORIGINAL PETITION                                                 PAGE 6 OF 14
  Case 4:20-cv-00982-O Document 1-2 Filed 08/31/20                 Page 12 of 26 PageID 18



Hearing. Despite the College’s policy to have an audio recording of its due process hearings, the

College “failed to save” the audio recording made of the Hearing leading to the destruction of

evidence relating to Mr. McDonald’s claims against the College. This fact was not disclosed to

Mr. McDonald or his counsel until July 23, 2020. Shortly thereafter on July 29, 2020 the College

gave notice that the Chancellor reaffirmed his decision to terminate Mr. McDonald’s

employment, despite the unanimous decision of the Hearing panel that he should not.

        4.14    Subsequently, on July 30, 2020, the College’s counsel provided to Mr.

McDonald’s counsel a document entitled “Investigation Report—Jeffrey McDonald” (the

“Report”) prepared by Tarrant County College District Internal Audit Department. The Report

claims to be dated June 23, 2020, but also includes a more substantive letter within the report

dated July 28, 2020. The subject of the Report is twofold: (1) compliance in hiring and paying

adjunct faculty; and (2) Mr. McDonald’s execution of faculty evaluations within his department.

It is again important to note, that these duties are related solely to his former role as a Program

Director and not related to his position as a faculty member or his performance as an instructor.

At no point during the “investigation” was McDonald asked about either issue addressed in the

Report. At no point did the College provide him a meaningful opportunity to adequately address

those issues or the accusations made therein, not prior to the College informing him of his non-

renewal, not prior to the Hearing, and not during or after the “investigation.”

        4.15    On August 4, 2020, Mr. McDonald provided notice to the College that he

intended to exhaust his administrative remedies by making his final appeal to the Board of

Trustees in a closed session.

        4.16    On or about August 11, 2020, Mr. McDonald received an offer of employment

contract from the College for a yearly salary of $113,229 for the 2020-2021 academic year (the




PLAINTIFF’S ORIGINAL PETITION                                                     PAGE 7 OF 14
  Case 4:20-cv-00982-O Document 1-2 Filed 08/31/20               Page 13 of 26 PageID 19



“Employment Contract”). The Employment Contract also provides that Mr. McDonald would be

entitled to all appropriate benefits as provided by the College’s policies. Mr. McDonald accepted

the Employment Contract by electronically signing his assent on August 12, 2020. The College

then sent him a copy of the Employment Contract, which was also electronically signed by the

Chancellor.

        4.17    On or about August 13, 2020, the College attempted to rescind the Employment

Contract, despite it being prepared by the College and signed by the Chancellor.

                                              V.
                                       CAUSES OF ACTION

        5.1     Alternative Pleadings. To the extent necessary, each of the claims set forth

below is pleaded in the alternative.

        5.2     Violations of the United States and Texas Constitutions.           To the extent

necessary, Paragraphs 1.1 through 5.1 of this Petition are hereby referenced and fully

incorporated herein by this specific reference, as though fully set forth herein. Defendant’s

actions constitute violations of the United States and Texas Constitutions. All of the wrongful

conduct by Defendant, as described herein, is a result of the policies of Defendant, as written

and/or as applied to Plaintiff. Additionally, all of the wrongful conduct described herein was

caused by policymakers of Defendant, including Dr. Ayers and Dr. Braddy and Dr. Cooper,

whose conduct was sanctioned, through action and/or inaction, by Defendant’s Board of

Trustees, Defendant’s Chancellor, and Defendant’s counsel, all singularly or collectively acting

as policymakers for Defendant in this case. Defendant’s Board of Trustees has also delegated its

policymaking functions in this case to the Chancellor and others, and they have affirmed the

wrongful conduct of said persons in this case.




PLAINTIFF’S ORIGINAL PETITION                                                  PAGE 8 OF 14
    Case 4:20-cv-00982-O Document 1-2 Filed 08/31/20                           Page 14 of 26 PageID 20



         Deprivation of Property Interests without Procedural Due Process

         All paragraphs above are adopted by reference as if fully stated herein.

         5.3      The Defendant deprived Plaintiff of property interests, without procedural due

process, in violation of his rights under the Fifth and Fourteenth Amendment to the United States

Constitution, and without due course of the law of the land, in violation of Article I, Section 19

of the Texas Constitution.1 Specifically, Dr. Ayers has stripped Mr. McDonald of his position as

an associate professor without any due process hearing. See Pierce v. Texas Dep’t of Criminal

Justice, Institutional Div., 37 F.3d 1146 (5th Cir. 1994) (“Adverse employment actions are

discharges, demotions, refusals to hire, refusals to promote, and reprimands.”)

         5.4      This adverse employment action and deprivation of property interests triggered

Mr. McDonald’s right of due process. It is now impossible to provide a fair due process hearing,

because the Defendant wholly failed to ensure the fairness and of the Hearing that took place on

July 21, 2020, despite Mr. McDonald’s repeated requests for information. By purposefully

stalling and denying procedural due process to Plaintiffs, while wrongfully disseminating

misleading and defamatory information, Defendants have effectively and as a matter of law,

under these facts, deprived Plaintiffs of procedural due process.

         5.5      Only after the decision was made to non-renew Plaintiff did Defendant begin an

“investigation” into his performance as the Program Director of the EMS Program, a position

which he no longer even held at the time he was notified that Defendant intended to terminate his

tenure. Furthermore, it was not until after the Hearing that Defendant concluded its

“investigation” and publish its Report. Plaintiff was entitled to a hearing and an opportunity for

redress of his claims of unlawful employment practices, which are provided for by law; however,


1
 “Due process ,” as used herein, refers to both the due process rights afforded under the United States Constitution
and the due course of the law of the land guaranteed by the Texas Constitution.


PLAINTIFF’S ORIGINAL PETITION                                                                  PAGE 9 OF 14
  Case 4:20-cv-00982-O Document 1-2 Filed 08/31/20                 Page 15 of 26 PageID 21



Defendant failed and/or refused to provide Plaintiff with the minimal procedural due process

and/or the procedural redress system incorporated into Defendant’s policies, procedures,

guidelines, rules, and/or regulations, effectively denying Plaintiff the due process rights to which

he is entitled under the United States and Texas Constitutions.

        5.6     In addition, Defendant failed to afford Plaintiff any meaningful pre-termination

due process, as required by the Supreme Court in Cleveland Bd. of Educ. v. Loudermill, 470 U.S.

532, 105 S. Ct. 1487 (1985). Instead, Plaintiff was provided only the most perfunctory of

hearings, before which Defendant failed and refused to tell Plaintiff the charges against him and

refused to answer questions regarding the cause for his termination. This Hearing, and more

notably the lack of notice, utterly failed to meet the requirement of Loudermill that Plaintiff be

provided with oral or written notice of the charges against him, an explanation of the employer's

evidence, and an opportunity to present his side of the story. Id. at 546, 1495. The college

cannot claim to have provided Mr. McDonald a meaningful opportunity to present a defense to

charges which he learned of for the first time at the Hearing.

        5.7     As a result of the Defendant’s actions depriving Plaintiff of his rights to

procedural due process under the Fifth and Fourteenth Amendments, Plaintiff herein sues

Defendant pursuant to 42 U.S.C. § 1983.

        5.8     For all of the actions of Defendant described in this Complaint, Defendant was a

state actor acting under the color of law.

        5.9     Accordingly, Plaintiff seeks recovery of the full measure of relief and damages,

specifically including mental anguish and emotional distress damages, consequential and

incidental damages, as well as prospective and injunctive relief, including but not limited to

Defendant reinstating Mr. McDonald to his position as associate professor.




PLAINTIFF’S ORIGINAL PETITION                                                    PAGE 10 OF 14
  Case 4:20-cv-00982-O Document 1-2 Filed 08/31/20                Page 16 of 26 PageID 22



        5.10    Breach of Contract – Count One. To the extent necessary, Paragraphs 1.1

through 5.9 of this Petition are hereby referenced and fully incorporated herein by this specific

reference, as though fully set forth herein. As set forth above, Defendant breached Plaintiff’s

employment contracts and/or agreement by failing and/or refusing to abide by and/or comply

with the terms thereof. In 2012, the College agreed to continue Plaintiff’s employment and

faculty position indefinitely through tenure. However, as set forth above, the College has

wrongfully terminated his tenured employment. As the direct and proximate result of the

breaches of Defendant, Plaintiff has sustained damages for which he here sues.

        5.11    Breach of Contract – Count Two. To the extent necessary, Paragraphs 1.1

through 5.10 of this Petition are hereby referenced and fully incorporated herein by this specific

reference, as though fully set forth herein. As set forth above, Defendant breached Plaintiff’s

employment contracts and/or agreement by failing and/or refusing to abide by and/or comply

with the terms thereof. Defendant offered and Plaintiff accepted employment as an associate

professor for the 2020-2021 academic year, starting on August 17, 2020. However, as of the

filing of this petition, Defendant has made it known that does not intend to comply with its part

of the bargain and has effectively terminated McDonald for a second time. Though the College

claims “mistake” as grounds to revoke the Contract, any mistake made was by the College and a

unilateral mistake is not grounds for rescinding or otherwise negating the Contract. As the direct

and proximate result of the breaches of Defendant, Plaintiff has sustained damages for which he

here sues.

        5.12    Declaratory Judgment. In the alternative, Plaintiff seeks a declaratory judgment

in order to settle and afford relief from uncertainty and insecurity with respect to his rights,

status, and employment under the Contract, pursuant to Chapter 37 of the Texas Civil Practice




PLAINTIFF’S ORIGINAL PETITION                                                    PAGE 11 OF 14
  Case 4:20-cv-00982-O Document 1-2 Filed 08/31/20                 Page 17 of 26 PageID 23



and Remedies Code. Specifically, Plaintiff requests the Court to issue an order validating the

Contract for Plaintiff’s employment at the College for the 2020-2021 academic year, and orders

Defendant to allow Plaintiff to resume his duties as a tenured faculty member.

                                           VI.
                                     REQUESTED RELIEF

        6.1     As the direct and/or proximate result of the actions of Defendant complained of

herein, Plaintiff has been damaged and seeks recovery of the full measure of relief and damages

against Defendants, including but not limited to actual and/or economic damages, compensatory

damages and/or nominal damages (including mental anguish and emotional distress damages),

consequential and incidental damages, in an amount within the jurisdictional limits of this Court,

and all other equitable and injunctive relief which may be available to him, including injunctive

relief and/or equitable relief requiring Defendant to provide him with a full due process hearing,

with a name clearing hearing, with his appeal rights, and to reinstate him in his tenured position

as an associate professor for the EMS Program.

                                           VII.
                                FEES, COSTS, AND INTEREST

        7.1     Mr. McDonald has retained the law firm of Hill Gilstrap, P.C. to represent him in

connection with this matter, and has agreed to pay for such reasonable and necessary services. In

addition to and without waiving and/or limiting any other relief requested herein, Plaintiff is

entitled to and seeks to recover his reasonable and necessary attorneys’ fees and costs incurred

and to be incurred in bringing this suit and in all appeals of this suit, as permitted by law, in

equity, and/or pursuant Chapters 37, 38 and 106 of the Texas Civil Practice and Remedies Code,

and/or Chapter 271 of the Texas Local Government Code. and 42 USC § 1988(b)-(c).

        7.2     Plaintiff further seeks to recover costs of court, along with pre-judgment and post-




PLAINTIFF’S ORIGINAL PETITION                                                    PAGE 12 OF 14
  Case 4:20-cv-00982-O Document 1-2 Filed 08/31/20                 Page 18 of 26 PageID 24



judgment interest at the maximum rate permitted by law.

                                           VIII.
                                   CONDITIONS PRECEDENT

        8.1     All conditions precedent to the relief being sought by Plaintiff in this matter have

been performed, have occurred, and/or have been waived.

                                            IX.
                                   DEMAND FOR JURY TRIAL

        9.1     Pursuant to Rule 216 of the Texas Rules of Civil Procedure, Plaintiff requests a

jury trial, and has or will tender the requisite fee.

                                               PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon final hearing,

Plaintiff recover judgment against Defendant and be awarded:

        (1)     any and all amounts recoverable and/or recognizable as damages under law and/or
                in equity, resulting and/or occasioned by the wrongful acts and/or conduct of
                Defendant (as set forth above more specifically);

        (2)     his litigation expenses and costs, including but not limited to his reasonable and
                necessary attorneys’ fees and costs and any applicable expert fees;

        (3)     pre-judgment and post-judgment interest at the maximum rate permitted by law;

        (4)     costs of court;

        (5)     injunctive relief requiring Defendant to provide him with a full due process
                hearing, including an opportunity to clear his name of the false and stigmatizing
                charges against him, requiring Defendant to reinstate his employment and provide
                him with an opportunity to be considered for tenure; and

        (5)     such other and further relief, both general and special, at law and in equity, to
                which Plaintiff may show himself to be justly entitled.




PLAINTIFF’S ORIGINAL PETITION                                                    PAGE 13 OF 14
  Case 4:20-cv-00982-O Document 1-2 Filed 08/31/20     Page 19 of 26 PageID 25



                                   Respectfully submitted,


                                          /s/ Frank Hill
                                   Frank Hill                 09632000
                                   fhill@hillgilstrap.com
                                   Daniel J. Graves           24101822
                                   dgraves@hillgilstrap.com


                                   HILL GILSTRAP, P.C.
                                   1400 West Abram Street
                                   Arlington, Texas 76013
                                   (817) 261-2222
                                   (817) 861-4685 Facsimile

                                   ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL PETITION                                    PAGE 14 OF 14
Case 4:20-cv-00982-O Document 1-2 Filed 08/31/20   Page 20 of 26 PageID 26




                      Exhibit “B-3”
          Case 4:20-cv-00982-O Document 1-2 Filed 08/31/20 Page 21 of 26 PageID 27
                                      THE STATE OF TEXAS
                               DISTRICT COURT, TARRANT COUNTY
                                                            CITATION                         Cause No. 348-3/88/7-20
                                        JEFF MCDONALD
                                                              vs.
                                  TARRANT COUNTY COLLEGE DISTRICT

TO: TARRANT COUNTY COLLEGE DISTRICT
                                                       B/S CHANCELLOR-EUGENE GIOVANNINI EDD 1500 HOUSTON ST FORT WORTH, TX 76102-




You said DEFENDANT are hereby commanded to appear by filing a written answer to the PLAINTIFF'S ORIGINAL PETITION
at or before 10 o'clock A.M. of the Monday next after
the expiration of 20 days after the date of service hereof before the 348th District Court
,100 N CALHOUN, in and for Tarrant County, Texas, at the Courthouse in the City of Fort Worth, Tarrant County, Texas
said PLAINTIFF being


JEFF MCDONALD


Filed in said Court on August 20th, 2020 Against
TARRANT COUNTY COLLEGE DISTRICT


For suit, said suit being numbered 348-318817-20 the nature of which demand is as shown on said
PLAINTIFF'S ORIGINAL PETITION     a copy of which accompanies this citation.



                                                            FRANK HILL
                                              Attorney for JEFF MCDONALD Phone No. (817)261-2222
                                              Address      1400 W ABRAM ST ARLINGTON, TX 76013
         Thomas A. Wilder          , Clerk of the District Court of Tarrant               Given under my hand and the seal
of said Court, at office in the City of Fort Worth, this the 26th day of




NOTICE: You have been sued. You may employ an attorney. If you or your                        a written answer with the
clerk who issued this citation by 10:00 AM. on the Monday next following t     expiration of twenty days after you were
served this citation and petition, a default judgment may be taken against you.
          Thomas A. Wilder, Tarrant County District Clerk, 100 N CALHOUN, FORT WORTH TX 76196-0402

                                     OFFICER'S RETURN *34831881720000003*
Received this Citation on the _ __       day of _ _ _ _ _ _ _ _ _ _ _ _ _ , _ _ at _ _ _ o'clock    _M;   and executed at
                                         within the county of _ _ _ _ _ _ _ _ , State of _ _ _ _ at _ _ _ _ o'clock _M
on the _ _ __ day of _ _ _ _ _ _ _ _ , _ _ by delivering to the within named (Def.): _ _ _ _ _ _ _ _ _ _ _ __
defendant(s), a true copy of this Citation together with the accompanying copy of PLAINTIFF'S ORIGINAL PETITION
, having first endorsed on same the date of delivery.



             Authorized Person/Constable/Sheriff:
             County of _ _ _ _ _ _ _ _ _ _ _ __ State of _ _ _ __                                             Deputy
                                                                         By----------------
Fees$, _ _ __
State of _ _ _ _ _ __ County of _ _ _ _ _ _ _ _ _ _ _ _ _ __     (Must be verified if served outside the State of Texas)
Signed and sworn to by the said _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ before me this _ _ day of _ _ __
to certify which witness my hand and seal of office
{Seal)
                                              County of _ _ _ _ _ _ _ _ _ _ , State of _ _ _ _ _ _ _ _ __
                                  Case 4:20-cv-00982-O Document 1-2 Filed 08/31/20   Page 22 of 26 PageID 28
                 CITATION


         Cause No. 348-318817-20

   JEFF MCDONALD


              vs.
   TARRANT COUNTY COLLEGE
   DISTRICT

           ISSUED

  This 26th day of August, 2020

        Thomas A. Wilder
   Tarrant County District Clerk
         100 N CALHOUN
   FORT WORTH TX 76196-0402

  By         TAMARA COLACINO Deputy


  FRANK HILL
  Attorney for: JEFF MCDONALD
  Phone No. (817)261-2222
  ADDRESS: 1400 W ABRAM ST

       ARLINGTON, TX 76013

       CIVIL LAW


llllffll~ll~~~lllllm~I
*34831881720000003*
SERVICE FEES NOT COLLECTED
BY TARRANT COUNTY DISTRICT CLERK
ORIGINAL
Case 4:20-cv-00982-O Document 1-2 Filed 08/31/20   Page 23 of 26 PageID 29




                      Exhibit “B-4”
                                         348-318817-20
     Case 4:20-cv-00982-O Document 1-2 Filed 08/31/20                 Page 24 of 26 PageID 30
                                                                                                          FILED
                                                                                             TARRANT COUNTY
                                                                                             8/31/2020 11:34 AM
                                                                                            THOMAS A. WILDER
                                                                                               DISTRICT CLERK

                                    CAUSE NO. 348-318817-20

JEFF MCDONALD,                                 §               IN THE DISTRICT COURT
                                               §
         Plaintiff,                            §
v.                                             §
                                               §               348th DISTRICT COURT
TARRANT COUNTY COLLEGE                         §
DISTRICT,                                      §
                                               §
         Defendant.                            §               TARRANT COUNTY, TEXAS


     DEFENDANT TARRANT COUNTY COLLEGE DISTRICT’S ORIGINAL ANSWER


TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COMES, Tarrant County College District (“TCCD” or “Defendant”), Defendant in

the above-styled and numbered cause, and makes this, its Original Answer to Plaintiff’s Original

Petition, and in response thereto would show unto the Court the following:


                                   I.      GENERAL DENIAL

         Defendant hereby exercises its right to file a general denial and requires the Plaintiff to

prove his cause of action by a preponderance of the evidence. Defendant therefore denies each

and every, all and singular, the allegations contained in Plaintiff's Original Petition for the purpose

of requiring the Plaintiff to prove his cause of action to a fair and impartial jury.




 DEFENDANT TARRANT COUNTY COLLEGE DISTRICT’S ORIGINAL ANSWER                                         1
Case 4:20-cv-00982-O Document 1-2 Filed 08/31/20         Page 25 of 26 PageID 31



                                     Respectfully submitted,


                                     By: /s/ Lu Pham                  .
                                        Lu Pham
                                        State Bar No. 15895430
                                        lpham@phamharrison.com
                                        Antonio U. Allen
                                        State Bar No. 24069045
                                        aallen@phamharrison.com
                                        Spencer Mainka
                                        State Bar No. 24116707
                                        smainka@phamharrison.com

                                        PHAM HARRISON, LLP
                                        505 Pecan Street, Suite 200
                                        Fort Worth, Texas 76102
                                        (817) 632-6300
                                        (817) 632-6313 – Fax

                                        Carol Bracken
                                        State Bar No. 20861400
                                        Carol.Bracken@tccd.edu
                                        Lauren H. McDonald
                                        State Bar No. 24085357
                                        Lauren.McDonald2@tccd.edu

                                        TARRANT COUNTY COLLEGE DISTRICT
                                        1500 Houston Street
                                        Fort Worth, Texas 76102
                                        (817) 515-5137
                                        (817) 515-5150 Fax

                                        ATTORNEYS FOR DEFENDANT
                                        TARRANT COUNTY COLLEGE
                                        DISTRICT




DEFENDANT TARRANT COUNTY COLLEGE DISTRICT’S ORIGINAL ANSWER                        2
  Case 4:20-cv-00982-O Document 1-2 Filed 08/31/20               Page 26 of 26 PageID 32



                              CERTIFICATE OF SERVICE
      The undersigned hereby acknowledges that a true and correct copy of the above-mentioned
document was E-served on this the 31st day of August, 2020 on counsel for Plaintiff as follows:

Frank Hill
fhill@hillgilstrap.com
Daniel J. Graves
dgraves@hillgilstrap.com
HILL GILSTRAP, P.C.
1400 West Abram Street
Arlington, Texas 76013
(817) 261-2222
(817) 861-4685 Facsimile
ATTORNEYS FOR PLAINTIFF

                                                   /s/ Lu Pham                   .
                                                   Lu Pham




 DEFENDANT TARRANT COUNTY COLLEGE DISTRICT’S ORIGINAL ANSWER                                3
